UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-4122



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


LEO MOORE,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CR-98-127)


Submitted:   August 10, 1999              Decided:   September 2, 1999


Before LUTTIG, WILLIAMS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Craig S. Cooley, Richmond, Virginia, for Appellant. Helen F. Fahey,
United States Attorney, Shannon L. Taylor, Special Assistant United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leo Moore appeals his conviction and sentence imposed for pos-

session of cocaine base in violation of 21 U.S.C. § 844 (1994).   We

affirm.    The district court did not err in denying Moore’s motion

to suppress.    See United States v. Sokolow, 490 U.S. 1, 7 (1989);

United States v. Leshuk, 65 F.3d 1105, 1109-10 (4th Cir. 1995).   We

also find, when viewed in the light most favorable to the Govern-

ment, the evidence was sufficient to support Moore’s conviction.

See Glasser v. United States, 315 U.S. 60, 80 (1942).    Likewise,

the court did not clearly err in its determination of the amount of

drugs attributable to Moore for sentencing purposes and thus prop-

erly determined Moore’s base offense level.   See United States v.

D’Anjou, 16 F.3d 604, 614 (4th Cir. 1994); U.S. Sentencing Guide-

lines Manual § 2D2.1(b)(1) (1998).     We therefore affirm Moore’s

conviction and sentence.    We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                           AFFIRMED




                                  2